Notice of Pre-AIA  or AIA  Status
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/16/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7 and 13 recite the new limitation of “of the same storage media as the first sequential recording medium. First, “the same storage media” lacks antecedent basis. Second, it is unclear whether the second sequential recording medium, is of the same type (i.e. a sequential type) of media, or the second recording medium is actually the same storage medium as the first sequential storage medium. Based on applicant’s arguments and for purposes of examination, this claim is interpreted so that the second sequential recording medium is a same type of recording medium.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Claims 7-13 recite “an information processing apparatus” and a “storage apparatus”. Support in paragraphs 54-55 of the specification teaches that the storage apparatus may be a memory and the information processing apparatus may be a CPU.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5, 7-8, 11, 13-14 and 17 rejected under 35 U.S.C. 103 as being unpatentable over Thanasekaran (US 2016/0378614) in view of Sorenson (US 2017/0300257) and further in view of James et al. (US 2015/0082203).
.

Regarding claim 1, Thanasekaran discloses an information processing apparatus comprising: a memory; and a processor coupled to the memory [see paragraphs 288-289 first and second computing devices comprise processor coupled to memory for executing instructions] and configured to: perform control to write original stream data to a first sequential recording medium [see paragraphs 276 & 290; data is streamed from first storage computing device to second storage computing device. Wherein second storage computing device stores data on tape storage (sequential)]; perform extraction processing of first data that is at least a part of the original stream data to be written to the first sequential recording medium and is to be used in a process for analysis [see paragraphs 290 & 293-294; data stream is parsed and performance data is extracted from the stream for analysis].

Thanasekaran discloses writing the extracted first data “on secondary storage computing device 206, which also hosts media agent 244, e.g., in cache memory, on a local hard disk, etc”. However, they do does not expressly disclose performing a write of the first data to a second sequential recording medium of a same media as the first recording medium.

Sorenson discloses a storage system in which data stored on a first tape (sequential recording medium) may be extracted and stored on a second tape (sequential recording medium) [see paragraphs 32-33].

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art the backup to tape teachings of Sorenson in the system of Thanasekaran and write the extracted data to a second sequential recording medium.

The motivation for doing so would have been to use the extracted data to rebuild another tape [see Sorenson, paragraph 33].

Therefore, it would have been obvious to combine Sorendon with Thanasekaran for the benefits listed above, to obtain the invention as specified in claims 1-2, 5, 7-8, 11, 13-14 and 17.

The combination of Thanasekaran and Sorenson does not expressly disclose the extracted first data is to be used in common by a plurality of processes to analyze the stream data.

James discloses analyzing stream data. Multiple different analyses can be performed on a stream at the same time [see paragraph 17].

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the multiple analyzing processes of James in the system of Thanasekaran and Sorenson (whom only teach a single analyzing process).

The motivation for doing so would have been to make the results of the analysis more precise [see James, paragraph 17].

Therefore, it would have been obvious to combine James with Sorenson and Thanasekaran for the benefits listed above, to obtain the invention as specified in claims 1-2, 5, 7-8, 11, 13-14 and 17.

	
	Regarding claim 2, the combination discloses the information processing apparatus according to claim 1, wherein the processor: perform the extraction processing concurrently with writing processing to the first sequential recording medium [see Thanasekaran, paragraph 290; wherein the parsing is done in-line and thus concurrently with the streaming of data from the first storage device to the second storage device], and perform write control for accumulating the first data in the memory and transferring the accumulated first data to the second sequential recording medium [see Thanasekaran, paragraph 293-294; data is collected and analyzed then a performance log is written to second memory device].

Regarding claim 5, the combination discloses the information processing apparatus according to claim 1, wherein the processor: extracts second data including at least a part of the first data [see paragraphs 290 & 293-294; data stream is parsed and multiple performance data is extracted from the stream for analysis and accumulated on a local hard disk], and performs write control for accumulating the second data in the memory and transferring the accumulated second data to a third sequential recording medium [see Thanasekaran, paragraph 293-294; data is collected and analyzed then a performance log is written to second memory device].

Claims 7-8, 11, 13-14 and 17 recite the same limitations of claim 1-2 and 5 and are rejected using the same citations and mappings as above.

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Thanasekaran and Sorenson in view of James, and further in view of Moote et. Al. (US 2002/0163963).

Regarding claim 3, the combination discloses the information processing apparatus of claim 1 as discussed above. Additionally, Sorenson discloses accumulating writes before eventually storing them to storage later [see rejection of claim 5 above].

The combination does not expressly disclose performing the extraction at a plurality of times to acquire the data.

Moote discloses a data monitoring system in which data is sampled (extracted) from a data stream at regular intervals [see abstract and paragraph 6].

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the time interval sampling of Moote in the combination of Thanasekaran, Sorenson and James.

The motivation for doing so would have been to reduce the network load [see Moote, paragraph 6].

Therefore, it would have been obvious to combine Moote with Thanasekaran, Sorenson and James for the benefits listed above, to obtain the invention as specified in claims 3 and 15.

Claim 15 recites the same limitations as claim 3 and is rejected using the same reasoning.
	
	

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Thanasekaran and Sorenson in view of James, and further in view of Amazon (Caching Overview).

Regarding claim 4, the combination discloses the information processing apparatus of claim 1 as discussed above.

The combination does not expressly disclose that in response to a request from a first process from among the plurality of processes, reads the first data from the second sequential recording medium in a case where all data used in the first process are included in the first data, and reads the original stream data from the first sequential recording medium in a case where all data used in the first process are not included in the first data.

Amazon discloses the idea of caching in computer storage. Wherein only a subset of the data is stored on a second storage device. When data is accessed, it is first determined whether the data to be accessed is contained within the subset on the second storage. If not (a miss), the first storage device is accessed to retrieve the data [see What is caching, How does caching work, Caching overview].	 

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the idea of caching in the system of Thanasekaran, Sorenson and James (i.e. to access the extracted data, first search the second memory where it was extracted to prior to searching the first storage where the original stream data is stored).

The motivation for doing so would have been to improve performance and I/O throughput [see Amazon, Benefits of caching).

Therefore, it would have been obvious to combine Amazon with Thanasekaran, Sorenson and James for the benefits listed above, to obtain the invention as specified in claims 4, 6, 10, 12, 16 and 18.

Regarding claim 6, the combination discloses the information processing apparatus according to claim 5, further wherein the processor:
in response to a request from a second process from among the plurality of processes, reads the second data from the third sequential recording medium in a case where all data used in the second process are included in the first data and the second data, and reads the first data from the second sequential recording medium or reads the original stream data from the first sequential recording medium in a case where all data used in the second process are not included in the first data and the second data [see paragraphs 290 & 293-294; data stream is parsed and performance data is extracted and stored on second storage; & Amazon, How does caching work, When data is accessed, it is first determined whether the data to be accessed is contained within the subset on the second storage. If not (a miss), the first storage device is accessed to retrieve the data]

Claims 10, 12, 16 and 18 recites the same limitations as claims 4 and 6 and are rejected using the same reasoning.

Response to Arguments
Applicant’s arguments, see filed 5/16/22, with respect to the rejection(s) of claim(s) rejected under Thanasekaran and Chikusa have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Soreson. 

	CLOSING COMMENTS
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure generally disclose the handling of streaming data, and extracting data from streams.

	(a) Directions of Future Correspondences
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN BERTRAM whose telephone number is (571)270-1377.  The examiner can normally be reached on M-F 8:30-5MNT.

Important Note
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-10772-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/RYAN BERTRAM/            Primary Examiner, Art Unit 2137